Citation Nr: 1755859	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to accrued VA benefits.

2.  Entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1970 to February 1974, including a period in Vietnam. He died in July 1993 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C. § 5121A (2012). 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2014 rating decision issued by the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.

In a June 2015 rating decision, the appellant's claim of entitlement to service connection for the cause of death of the Veteran was granted. In its October 2017 Informal Hearing Presentation, the appellant's representative acknowledged that this issue had been resolved, but suggested that an earlier effective date was warranted.  In her substantive appeal, the appellant essentially disagreed with the effective date assigned and this is interpreted as a notice of disagreement.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary in order to ensure that all attempts to locate or reconstruct the Veteran's claims file have been made and are documented.

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency. VA may only end these efforts if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).

As noted above, the Veteran died in July 1993, and entitlement to service connection for the cause of his death was established in June 2015. This appeal hinges largely on whether the Veteran was receiving or due to receive VA benefits at the time of his death. However, almost the entirety of the Veteran's original claims file is missing, and it is unclear what attempts have been made to retrieve or reconstruct his claims file. 

To date there is nothing of record in VBMS or Virtual VA that shows any kind of attempt to locate the Veteran's claim file. The Board observes a one page September 2012 record that the file was reviewed for retroactive entitlement under the provisions of Nehmer. On the bottom of this record is a note that states "formal finding of unavailable [claims] file." The June 2015 statement of the case also lists an August 2012 notification letter concerning a formal finding that the Veteran's claims file is unavailable for review. Unfortunately, the Board has been unable to locate this document, and as such cannot confirm that all attempts to obtain records have been exhausted. 

Importantly, as part of the appellant's claim, she submitted a copy of a VA compensation award letter from the Wichita, Kansas Regional Office (RO) dated June 30, 1993, a little less than a month prior to the Veteran's death. It indicated that the Veteran had been awarded benefits at the rate of $773 per month effective December 1, 1991, about 18 months prior to his death on July 21, 1993. The appellant and her representative have stated that this coincides with a possible claim from the Veteran's massive heart attack on January 7, 1991. Notably, it does not appear that VA had its own copies of these records prior to the appellant's submission. Further, the appellant and her representative have recommended contacting the Reno, Nevada RO, where jurisdiction would have been at the time of the Veteran's death, as well as the ROs in Wichita, Kansas, Phoenix, Arizona, and St. Paul, Minnesota. Additionally, the Board observes that a copy of the Veteran's death certificate is date stamped from the St. Louis, Missouri RO, so that location should be contacted as well.

Under these circumstances, it appears that the AOJ has not exhausted all possible avenues of development and additional action is required. On remand, the AOJ should make an additional attempt to obtain and/or reconstruct the Veteran's complete claims file.

The effective date issue is before the Board following the appellant's notice of disagreement on her substantive appeal.  As such, and in view of arguments advanced by her representative, a statement of the case should be issued with further development as indicated.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. In order to reconstruct and/or obtain the Veteran's missing claims file, the AOJ should contact the appropriate service department and/or record storage facility, to include the ROs in (1) Reno, Nevada; (2) Wichita, Kansas; (3) Phoenix, Arizona; (4) St. Paul, Minnesota; and (5) St. Louis, Missouri, as well as any other appropriate location deemed necessary. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. It should be noted that an apparent formal finding of unavailability of the Veteran's claims file was recorded in August 2012, but it is unavailable for review at this time. 

2. The AOJ should then review the aforementioned reports and attempts to obtain or reconstruct the Veteran's claims file to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. 

3. Issue a statement of the case on the issue of an earlier effective date for an award of service connection for the cause of the Veteran's death, to include as needed a discussion of Nehmer provisions in view of the argument made by the representative on appeal.  Appellant must be notified that for the appeal to continue a timely substantive appeal must be submitted.  If not, the issue may be closed at the AOJ.

4.  The AOJ should then readjudicate the appellant's claim. Should the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).





